PER CURIAM.
Petitioner seeks a writ of prohibition and discharge. Finding that petitioner is entitled to the relief requested, we grant the writ and order petitioner discharged.
Petitioner was charged with possession of cocaine with intent to sell. Petitioner filed a motion for discharge arguing that he had not been brought to trial within the time allowed by the speedy trial rule. A hearing on the motion was held on May 1, 1990 and the trial court denied the motion by order dated May 2. Rule 3.191(i)(3), Florida Rules of Criminal Procedure, requires that unless the court finds that one of the reasons set forth in Rule 3.191(d)(3) exists, the defendant shall be brought to trial within ten days after the hearing on the motion for discharge. The reasons enumerated in Rule 3.191(d)(3) are not applicable to petitioner. Petitioner was hot brought to trial within the ten day time period and Rule 3.191(i)(3) requires his discharge.
WRIT ISSUED.
ERVIN and NIMMONS, JJ., and THOMPSON, FORD L. (Ret.), Associate Judge, concur.